                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 BOBBY ANTONIO CLAYTON, LAVELL
 EARLY AND WILL MCCABE,
                                                                        ORDER
        Plaintiffs,
 v.                                                            Case No. 20-cv-148-bbc

 OFFICER J. SCHWANZ, et al.

        Defendants.


       Plaintiffs Bobby Antonio Clayton, Lavell Early and Will McCabe inmates in the custody

of the Monroe County Jail, have submitted a proposed complaint and have paid the $400 filing

fee. Because plaintiffs are inmates, plaintiffs are subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff Bobby Antonio Clayton, Lavell Early and

Will McCabe’s complaint is taken under advisement pursuant to 28 U.S.C. § 1915A. Plaintiffs

will be notified promptly when such a decision has been made. In the meantime, if plaintiffs

need to communicate with the court about this case, plaintiffs should be sure to write the case

number shown above on any communication.


               Entered this 21st day of February, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
